           Case 20-03404 Document 44 Filed in TXSB on 10/23/20 Page 1 of 7




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

 In re:                                           )
                                                  )        CHAPTER 11
 ARENA ENERGY, LP, ET AL.                         )
                                                  )        CASE NO. 20-34215 (MI)
                                Debtors.          )
                                                  )        (JOINTLY ADMINISTERED)
 ARENA ENERGY, LP,                                )
                                                  )
           Plaintiff,                             )
                                                  )
           v.                                     )
                                                  )        ADV. PROC. NO. 20-03404
 W&T OFFSHORE, INC. and                           )
 31 GROUP, LLC,                                   )
                                                  )
                                Defendants        )
                                                  )

                              DEFENDANT 31 GROUP LLC’S
                        MOTION TO DISMISS ADVERSARY COMPLAINT

          This motion seeks an order that may adversely affect you. If you oppose the
          motion, you should immediately contact the moving party to resolve the
          dispute. If you and the moving party cannot agree, you must file a response
          and send a copy to the moving party. You must file and serve your response
          within 21 days of the date this was served on you. Your response must state
          why the motion should not be granted. If you do not file a timely response, the
          relief may be granted without further notice to you. If you oppose the motion
          and have not reached an agreement, you must attend the hearing. Unless the
          parties agree otherwise, the court may consider evidence at the hearing and
          may decide the motion at the hearing.

          Represented parties should act through their attorney.

          Defendant 31 Group (“31 Group”) joins in and incorporates the W&T Offshore Inc. Motion

to Dismiss Adversary Complaint filed at Docket No. 43 and asserts that for the same reasons

asserted by W&T that the claims asserted in Counts 3 and 4 of the Adversary Complaint fail, they




83841177v.1
            Case 20-03404 Document 44 Filed in TXSB on 10/23/20 Page 2 of 7




also fail against 31 Group.1 Further, 31 Group states the following as additional bases to dismiss

the claims in Counts 1, 3 and 4 of the adversary complaint.

                                               LEGAL STANDARD

           Rule 12(b)(6) provides that a complaint can be dismissed for “failure to state a claim upon

which relief can be granted.” FED. R. CIV. P. 12(b)(6).2 The Court should “not strain to find

inferences favorable to plaintiff.” Southland Sec. Corp. v. Inspire Ins. Solutions Inc., 365 F.3d

353, 361 (5th Cir. 2004) (internal quotation marks omitted). The Supreme Court opinions in Bell

Atlantic Corp. v. Twombly, 550 U.S. 544 (2007) and Ashcroft v. Iqbal, 556 U.S. 662 (2009) provide

a framework for the factual allegations that a complaint must contain to survive a motion to dismiss

under Rule 12(b)(6). See Johnson v. City of Shelby, --- U.S. ----, 135 S. Ct. 346, 347 (2014). To

survive a motion to dismiss under Rule 12(b)(6), a plaintiff must plead “sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face.” Iqbal, 556 U.S. at 678. The

task of a court under Rule 12(b)(6) is to decide whether the plaintiff states a “legally cognizable

claim that is plausible.” Thompson v. City of Waco, 764 F.3d 500, 503 (5th Cir. 2014). While the

factual allegations need not be overly detailed, a plaintiff must provide the grounds of his

entitlement to relief, which “requires more than labels and conclusions,” and the “[f]actual

allegations must be enough to raise a right to relief above the speculative level.” Twombly, 550

U.S. at 555. For instance, “a formulaic recitation of a cause of action’s elements will not do.” Id.;

see Fernandez-Montes v. Allied Pilots Ass’n, 987 F.2d 278, 284 (5th Cir. 1993). Thus, a court

may dismiss a complaint under Rule 12(b)(6) if it fails to assert a cognizable legal theory or if the



1
    Count 2 of the Complaint is only against W&T and does not require a response from 31 Group.
2
    The pleading requirements under the Federal Rules of Civil Procedure are regularly applied in United States
    Bankruptcy Courts in Texas. In re Superior Air Parts, Inc., 486 B.R. 728, 736-37 (Bankr. N.D. Tex. 2012); Think
    3, Inc. v. Zuccarello (In re Think 3, Inc.), 529 B.R. 147, 169-70 (Bankr. W.D. Tex. 2015); Schlotzsky’s Inc. v. Grant
    Thornton, L.L.P. (In re Schlotzsky’s Inc.), 351 B.R. 430, 439 (Bankr. W.D. Tex. 2006).

                                                           -2-
         Case 20-03404 Document 44 Filed in TXSB on 10/23/20 Page 3 of 7




facts asserted are insufficient to support relief under a cognizable legal theory. Alcala v. Texas

Webb Cnty., 620 F.Supp.2d 795, 801 (S.D. Tex. 2009); see Stewart Glass & Mirror, Inc. v. U.S.A.

Glas, Inc., 940 F.Supp. 1026, 1030 (E.D. Tex. 1996). Additionally, “a dismissal for failure to

plead fraud with particularity under Rule 9(b) is treated as a dismissal for failure to state a claim

under Rule 12(b)(6).” U.S. ex rel Thompson v. Columbia/HCA Healthcare Corp., 125 F.3d 899,

901 (5th Cir. 1997).

       Arena’s claims fail to satisfy the pleading standards required by Rules 8, 9, and 12 of the

Federal Rules of Civil Procedure, and should therefore, be dismissed. Federal Rule of Civil

Procedure 8 requires a complaint to contain “a short and plain statement of the claim showing that

the pleader is entitled to relief.” FED. R. CIV. P. 8. In addition, Rule 8(e) requires “[e]ach averment

of a pleading” to “be simple, concise, and direct . . . .” Gordon v. Green, 602 F.2d 743, 744 (5th

Cir. 1979) (citing FED. R. CIV. P 8(a) and (e)). A district court has the power to dismiss a complaint

when a plaintiff fails to comply with Rule 8’s “short and plain statement” requirement. See

Jumonville v. Dep't of Treasury, 50 F.3d 1033, at *2 (5th Cir. Mar. 16, 1995) (“[D]istrict court

should be given great leeway in determining whether a party has complied with Rule 8”); see also

Gordon, 602 F.2d at 744–47 (dismissing complaint containing verbose pleadings because it

violated Rule 8); see also Harris v. U.S. Dept. of Justice, 680 F.2d 1109, 1111 (5th Cir. 1982)

(holding pleadings violated Rule 8 because the complaint presented a variety of confused and

confusing claims). However, even the notice pleading requirements of Rule 8 entitle each

defendant “to know what he or she did that is asserted to be wrongful,” such that “allegations

based on a ‘theory of collective responsibility’ cannot withstand a motion to dismiss.” Bank of

Am., N.A. v. Knight, 725 F.3d 815, 818 (7th Cir. 2013) (pleading that “‘the defendants looted the

corporation’ – without any details about who did what – is inadequate”).



                                                 -3-
        Case 20-03404 Document 44 Filed in TXSB on 10/23/20 Page 4 of 7




       Additionally, the heightened pleadings requirement of Federal Rule of Civil Procedure 9(b)

applies to all cases that “sound in fraud” regardless of whether the plaintiff uses the word “fraud”

in the terminology of the cause of action. See In re Shipley Garcia Enters. LLC, No. 11-20016,

2014 WL 1329252, at *4 (Bankr. S.D. Tex. Mar. 28, 2014) (claims for negligent misrepresentation

held to Rule 9(b) standard); Hernandez v. Ciba-Geigy Corp. USA, 200 F.R.D. 285, 291 (S.D. Tex.

2001) (“Rule 9(b) applies to all allegations that sound in fraud”); Frith v. Guardian Life Ins. Co.

of America, 9 F.Supp.2d 734, 742 (S.D. Tex. 1998). “Lumping the defendants together in their

allegations” is not permitted. In re Shipley Garcia Enterprises, 2014 WL 1329252, at *4 (citing

Hernandez v. Ciba–Geigy Corp. USA, 200 F.R.D. 285, 291 (S.D. Tex. 2001)). “[A]rticulating the

elements of fraud with particularity requires a plaintiff to specify the statements contended to be

fraudulent, identify the speaker, state when and where the statements were made, and explain why

the statements were fraudulent.” Williams v. WMX Techs., Inc., 112 F.3d 175, 177 (5th Cir. 1997),

also Sullivan v. Lear Energy L.L.C., 600 F.3d 542, 551 (5th Cir. 2010) (quoting ABC Arbitrage v.

Tchuruk, 291 F.3d 336, 350 (5th Cir. 2002)). Additionally, Federal Rule of Civil Procedure 9(b)

applies to all cases that “sound in fraud” regardless of whether the plaintiff uses the word “fraud”

in the terminology of the cause of action. See In re Shipley Garcia Enters. LLC, No. 11-20016,

2014 WL 1329252, at *4 (Bankr. S.D. Tex. Mar. 28, 2014) (claims for negligent misrepresentation

held to Rule 9(b) standard); Hernandez v. Ciba-Geigy Corp. USA, 200 F.R.D. 285, 291 (S.D. Tex.

2001) (“Rule 9(b) applies to all allegations that sound in fraud”); Frith v. Guardian Life Ins. Co.

of America, 9 F.Supp.2d 734, 742 (S.D. Tex. 1998). As well, “lumping the defendants together in

their allegations” is not permitted. In re Shipley Garcia Enters., 2014 WL 1329252, at *4 (citing

Hernandez v. Ciba–Geigy Corp. USA, 200 F.R.D. 285, 291 (S.D. Tex. 2001)). “[A]rticulating the

elements of fraud with particularity requires a plaintiff to specify the statements contended to be



                                               -4-
        Case 20-03404 Document 44 Filed in TXSB on 10/23/20 Page 5 of 7




fraudulent, identify the speaker, state when and where the statements were made, and explain why

the statements were fraudulent.” Williams v. WMX Techs., Inc., 112 F.3d 175, 177 (5th Cir. 1997).

                                          ARGUMENT

       While the Complaint formulaically articulates the required elements for a breach of

contract claim, in Count 1 no specific damages are asserted in either the Complaint or prayer; See

Fernandez-Montes, infra at page 2. 31 Group should be dismissed as no damages are asserted as

a result of the alleged breach and certainly no indemnifiable loss or claim has been alleged as

suffered by Arena. In addition, on its face, the Complaint asserts Arena was always willing to let

W&T have access to information if it agreed to confidentiality; and at Docket No. 19 in this

adversary, Plaintiff agreed to allow and did allow W&T access to the information voluntarily.

Access to information alone is insufficient to demonstrate a claim for the breach of contract.

Damages flowing from and resulting from this access must be specifically pled.

       Further, the complaint while referring to indemnification does not actually state a claim for

indemnification, including that there is no assertion in the Complaint that a demand to indemnify

was made to 31 Group. As well, upon request, 31 Group destroyed all Derivatives (as stated in

the Complaint) and 31 Group no longer had access to the data room. The Complaint also sets forth

that Arena, through its representatives, continued to deal directly with W&T even after confirming

that W&T was not bound by the NDA, (See paragraph 57), a fact long known to Evercore, Arena’s

representative.

       Finally, on the element of pleading damages, Arena’s assertion that it is entitled to

attorney’s fees is insufficient to articulate damages. To do so is to put the cart before the horse.

The assertion of a bare breach, which has now been mooted by the NDA between Arena and W&T,




                                               -5-
            Case 20-03404 Document 44 Filed in TXSB on 10/23/20 Page 6 of 7




without any allegations of specific damage cannot support a claim for breach of contract.3 It is

particularly worth noting that the Court should not accept conclusory allegations, unwarranted

deductions, or legal conclusions. R2 Invs. LDC v. Phillips, 401 F.3d 638, 642 (5th Cir. 2005); see

also Fernandez-Montes v. Allied Pilots Ass'n, 987 F.2d 278, 284 (5th Cir. 1993) (“[C]onclusory

allegations or legal conclusions masquerading as factual conclusions will not suffice to defeat a

motion to dismiss.”).

          Accordingly, 31 Group asks this Court to dismiss Counts 1, 3 and 4.

                                                        Respectfully submitted,


                                                        /s/Philip G. Eisenberg
                                                            Philip G. Eisenberg
                                                            TBN: 24033923
                                                            peisenberg@lockelord.com
                                                            Elizabeth M. Guffy
                                                            TBN: 8592525
                                                            eguffy@lockelord.com
                                                            Simon R. Mayer
                                                            simon.mayer@lockelord.com
                                                            TBN: 24060243
                                                            LOCKE LORD LLP
                                                            600 Travis Street, Suite 2800
                                                            Houston, Texas 77002
                                                            Phone: (713) 226-1304
                                                            Fax: (713) 223-3717

                                                        COUNSEL FOR 31 GROUP LLC




3
    It is proper for this Court to consider Docket No. 19 and the executed NDA at the motion to dismiss stage, without
    the need to convert this into a motion for summary judgment because it is part of the docket in this adversary and
    an agreed resolution of the TRO sought through the adversary complaint. See Brand Coupon Network, L.L.C. v.
    Catalina Mktg. Corp. 748 F3d 631, 635 (5th Cir. 2014) (“The Court may also consider documents attached to either
    a motion to dismiss or an opposition to a motion, when the documents are referred to in the pleadings and are central
    to a plaintiff’s claims.” The agreed TRO resolution is certainly central to this matter.

                                                          -6-
        Case 20-03404 Document 44 Filed in TXSB on 10/23/20 Page 7 of 7




                               CERTIFICATE OF SERVICE

        I hereby certify that on October 23, 2020 a true and correct copy of the foregoing
instrument was served upon all counsel in this adversary proceeding registered for electronic
notification via the Court’s ECF system, including the following counsel.

 Geoffrey L. Harrison                          Matthew D. Cavenaugh
 Sy Polky                                      Jackson Walker LLP
 SUSMAN GODFREY, L.L.P.                        1401 McKinney Street, Suite 1900
 1000 Louisiana Street, Suite 5100             Houston, Texas 77010
 Houston, Texas 77002-5096                     Tel: (713) 752-4200
 Tel: (713) 651-9366
 Fax: (173) 654-6666

 AHMAD, ZAVITSANOS, ANAIPAKOS,
 ALAVI & MENSING PC
 John Zavitsanos
 Shawn M. Bates
 Jason S. McManis
 1221 McKinney Street, Suite 2500
 Houston, Texas 77010
 Tel: (713) 655-1101
 Fax: (713) 655-0062
                                                  /s/ Philip G. Eisenberg
                                                  Philip G. Eisenberg




                                            -7-
